Citation Nr: 9915413	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel



REMAND

The veteran had active duty from March 1981 to October 1994.

Upon preliminary review of the documents contained in the 
claims file, the Board of Veterans' Appeals (Board) notes 
that, in May 1999, the veteran submitted a written request 
that his case be sent back to the Department of Veterans 
Affairs Regional Office (RO) in Louisville, Kentucky and that 
he be provided with a local hearing before a local Hearing 
Officer, before the Board renders a decision on his appeal.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule a personal 
hearing for the
veteran before a Hearing Officer at the 
RO.

2.  After the development requested in 
paragraph 1 above has been completed, to 
the extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









